DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species I-f, II-b, III-c, IV-c and the secondary battery/lithium-ion battery (i.e. claims 196-205, 208, 211-215 218 and 220-221) in the reply filed on 12/23/21 and 06/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Priority
This application is a continuation of Application No. 15/148278, filed 05/06/16 which also is a continuation of Application No. 13/738835, filed 01/10/13, which is CIP of Application No. 13/545683, filed 07/10/12; additionally, this application is a CIP of application PCT/US12/46067, filed 07/10/12.
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/22, 02/24/21 and 10/16/20 were considered by the examiner.

Drawings
The drawings were received on 05/11/20.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the current status of all parent application (whether abandoned or patented/patent #) must be updated. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," “Provided are”, etc.


Claim Objections
Claim 196 is objected to because of the following informalities: the conjunction “and” in line 11 is misspelled.  Appropriate correction is required.
Claim 205 is objected to because of the following informalities: all upper case letters (capital letter) (e.g. “Kapton", "Nafion”, etc.) within the text of the claims must be changed to lower case (non-capital) letters.  Appropriate correction is required.
Claim 205 is objected to because of the following informalities: all abbreviations or abbreviated limitations (i.e., PVDF, PTFE, PMMA, (PEDOT:PSS), PVC, LIPON, etc.) must be changed to their respective non-abbreviated form (expanded nomenclature), or deleted (in claim 205), if so intended, in order to have a clear understanding of the scope of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 205 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 205 contains a number of trademark/trade name such as “Kapton” and “Nafion”, “PEDOT” and “LIPON”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe either conductive materials or polymer materials and, accordingly, the identification/description is indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 196-205, 208, 211-215, 218 and 220-221 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9954213. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’213 claims the following (see claims 1-25):

    PNG
    media_image1.png
    621
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    842
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    830
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    255
    427
    media_image4.png
    Greyscale

In this case, the claims of US Patent’213 fully encompass the more generic/broader subject matter recited in the claims of the present application. In addition, combinations of independent claim 1 with dependent claims 2-25 represent obvious variations and/or modifications. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  

Claims 196-205, 208, 211-215, 218 and 220-221 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9379368. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’368 claims the following (see claims 1-16):

    PNG
    media_image5.png
    252
    442
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    250
    485
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    371
    488
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    432
    500
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    355
    486
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    284
    826
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    311
    834
    media_image11.png
    Greyscale

In this case, the claims of US Patent’368 fully encompass the more generic/broader subject matter recited in the claims of the present application. In addition, combinations of independent claim 1 with dependent claims 2-16 represent obvious variations and/or modifications. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  

Claims 196-205, 208, 211-215, 218 and 220-221 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10158110. Although the claims at issue are not identical, they are not patentably distinct from each other because: US Patent’110 claims the following (see claims 1-26):

    PNG
    media_image12.png
    147
    428
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    362
    398
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    380
    408
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    477
    429
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    454
    431
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    773
    407
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    145
    408
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    821
    322
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    881
    613
    media_image20.png
    Greyscale

In this case, the claims of US Patent’110 fully encompass the more generic/broader subject matter recited in the claims of the present application. In addition, combinations of independent claims 23 and 25 with dependent claims 1-22, 24 and 26 represent obvious variations and/or modifications. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the electrochemical cell comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in independent claim 196. For instance, none of the following prior art references discloses, or fairly suggests, the claimed subject matter: Duong et al’850, Callahan’593 and/or Samii et al’379. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner, Art Unit 1727